     Case 1:16-cv-01115-DJS Document 89-14 Filed 10/18/18 Page 1 of 1


                         Mitchell Paurowski - July 27, 2018

                                                                            36

 1    Q.     Okay.     So what day is it that you first saw the

 2           windshield?

 3    A.     My recollection it was a month or so after the
 4           incident.

 5    Q.     And what was the -- having seen the windshield

 6           what, if anything, did you do with the
 7           information that you gathered from observing the

 8           gunshot patterns?

 9    A.     Well, I was not alone in that sally port; Deputy

10           Chief Karam was there, Investigator Enfield was
11           there, at least one of the assistant attorney

12           generals was there, Jen Sommers, I believe.                I

13           could be wrong about that.           After we left, my
14           recollection is that there was a determination

15           made that we would seek out professionals who are
16           trained in trajectory bullet plotting.
17    Q.     And that in fact occurred at some point, correct?

18    A.     At some point that did occur.

19    Q.     Were you involved in that analysis at all, that
20           subsequent analysis of trajectory in bullet

21           patterns?

22    A.     Analysis as far as?
23    Q.     What involvement, if any, did you have with

24           respect to Mr. Fries?

                     AMF Reporting Services, Inc. - 518-982-1341
                             www.amfreporting.com
